--------------------------------------------------------------------------------

Exhibit 10.1
 


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of this 29th day of June, 2006, by and among THERAGENICS CORPORATION, a Delaware
corporation (the “Original Borrower”), C.P. MEDICAL CORPORATION, an Oregon
corporation (the "Additional Borrower"; the Original Borrower and the Additional
Borrower are referred to herein individually as a "Borrower" and collectively as
the "Borrowers"), and WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger
to SouthTrust Bank (“Bank”).
 
R e c i t a l s:
 
A.    Bank and Borrowers are parties to that certain Credit Agreement dated
October 29, 2003, as amended by that certain Borrower Party Joinder Agreement
dated as of May 6, 2005, and that certain Second Amendment dated August 12, 2005
(the “Credit Agreement”).
 
B.    Borrowers and Bank have hereby agreed to amend the Credit Agreement,
subject to the terms and conditions contained in this Amendment.
 
NOW THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties hereto agree as follows:
 
1.    Defined Terms. Capitalized terms used, but not defined, in this Amendment
shall have that meaning assigned to them in the Credit Agreement.
 
2.    Amendments to Credit Agreement. Borrowers and Bank agree that the Credit
Agreement is hereby amended as follows:
 
(a)    The following new definitions are hereby added to Section 1.1 of the
Credit Agreement in their appropriate alphabetical order as follows:
 
“Consolidated Fixed Charges” means the sum of interest expense, including the
interest component of any payments with respect to Capitalized Lease
obligations, plus rent and lease expense plus taxes plus current maturities of
long-term Indebtedness.
 
"Daily Adjusted LIBOR Rate" means, for each day, an interest rate equal to the
sum of (i) the applicable Daily LIBOR Rate, plus (ii) the Applicable Margin.
 
"Daily LIBOR Rate" means, for any day, a per annum rate of interest equal to the
quotient obtained (stated as an annual percentage rate rounded upward to the
next higher 100th of 1%) by dividing (A) the London Interbank Offered Rate
("LIBOR") as determined by Bank from Telerate for the 30-Day LIBOR Rate on such
day (or such other reasonably similar source as Bank may select if such a rate
index is not available from Telerate), by (B) 1.00 minus any Reserve Requirement
for a 30-Day LIBOR Rate Interest Period (expressed as a decimal).
 

--------------------------------------------------------------------------------


 
"Daily LIBOR Rate Notice" means a written notice given to Bank by a Borrower's
Representative providing for Borrower's election for all or any portion (but if
a portion, in increments of not less than $1,000,000.00) of the outstanding
principal balance of the Note to bear interest at the applicable Daily Adjusted
LIBOR Rate thereafter, such notice to be given at least two (2) Business Days
prior to and specifying the date of the commencement thereof; provided, however,
that, except as may be waived by Bank in Bank's discretion, (i) in no event may
the Daily LIBOR Rate apply until the expiration of any current LIBOR Rate
Interest Period, (ii) if any such Daily LIBOR Rate Notice would cause there to
be more than four (4) Interest Rates in effect with respect to the Note on the
day of the commencement of the Daily LIBOR Rate, then such Daily LIBOR Rate
Notice shall not be effective with respect to such Note, and (iii) if any such
Daily LIBOR Rate Notice is not timely received or is otherwise not properly
made, such Daily LIBOR Rate Notice, at Bank's election, shall not be effective.
 
“Fixed Charge Coverage Ratio” means, for each fiscal quarter and the immediately
preceding 3 fiscal quarters, the sum of (x) earnings before interest, taxes,
depreciation and amortization, plus rent and lease expense minus Capital
Expenditures minus Restricted Payments, divided by (y) Consolidated Fixed
Charges.
 
“Restricted Payments” means any payment for the purpose of (i) paying dividends
or making distributions to shareholders of Theragenics Corporation, (ii)
purchasing, redeeming or otherwise acquiring any stock or other equity
interests, (iii) paying or acquiring any debt subordinate to the Loans, or (iv)
acquiring or repaying any notes, advances or loans to affiliates, shareholders
and employees of Borrower.
 
“Senior Liabilities” means the sum of total Liabilities, including capitalized
leases and all reserves for deferred taxes and other deferred sums appearing on
the liabilities side of the balance sheet, in accordance with Generally Accepted
Accounting Principles applied on a consistent basis, excluding Subordinated
Debt.
 
“Telerate” means Telerate page 3750 as of 11:00 a.m., London time.
 
"Third Amendment Date" means June 29, 2006.
 
(b)   The following definitions contained in Section 1.1 of the Credit Agreement
are hereby amended to read in their entirety as follows:
 
"Applicable Margin" means 1.00% per annum.
 
"Base Rate Notice" means a written notice given to Bank by a Borrower's
Representative providing for Borrower's election for a LIBOR Rate Borrowing to
no longer bear interest at, as applicable, the Daily Adjusted LIBOR Rate, the
30-Day Adjusted LIBOR Rate, the 60-Day Adjusted LIBOR Rate or the 90-Day
Adjusted LIBOR Rate, such notice (other than with respect to a Daily Adjusted
LIBOR Rate) to be given at least two (2) Business Days prior to the expiration
of the applicable LIBOR Rate Interest Period; provided, however, that, except as
may be waived by Bank in Bank's discretion, if any such Base Rate Notice is not
timely received or is otherwise not properly made, such Base Rate Notice, at
Bank's election, shall not be effective.
 
-2-

--------------------------------------------------------------------------------


 
“LIBOR Rate Borrowing" means any borrowing with respect to which Borrower has
properly given a Daily LIBOR Rate Notice, a 30-Day LIBOR Rate Notice, a 60-Day
LIBOR Rate Notice or a 90-Day LIBOR Rate Notice.
 
"LIBOR Rate Notice" means any applicable Daily LIBOR Rate Notice, 30-Day LIBOR
Rate Notice, 60-Day LIBOR Rate Notice or 90-Day LIBOR Rate Notice.
 
"Maturity Date" means October 31, 2009.
 
"Payment Due Date" means, with respect to Loan Advances bearing interest at the
Base Rate or Daily Adjusted LIBOR Rate, the first (1st) day of each month during
the term of this Agreement, and with respect to Loan advances bearing interest
at a 30-Day Adjusted LIBOR Rate, 60-Day Adjusted LIBOR Rate or 90-Day Adjusted
LIBOR Rate, the last day of the relevant interest period.
 
"Permitted Acquisition" means Acquisitions after the Third Amendment Date if (i)
the business acquired is a Permitted Line of Business; (ii) consideration for
such Acquisition, plus the consideration paid for all Acquisitions on a
cumulative basis on and after the Third Amendment Date, does not exceed the
aggregate amount of $7,500,000 (which consideration shall include, without
limitation, securities issued by Borrower, Borrower's property (such securities
and property to be valued at their fair market value on the date of such
Acquisition), cash, and the amount of all Indebtedness assumed in the case of
each asset purchase or acquired in the case of each equity purchase); (iii)
immediately after the Acquisition, the business so acquired (and the assets
constituting such business) shall be owned and operated by a Borrower and if
acquired via an equity purchase, such Person shall contemporaneously comply with
the Joinder Requirements; and (iv) Borrower shall have delivered to Bank a
pro-forma compliance certificate demonstrating that, on a pro-forma basis, after
giving effect to the Acquisition, such Acquisition would not give rise to a
Default as of the consummation of the Acquisition, or a Financial Covenant
Default as of the four Quarter-Ends immediately following the Acquisition based
on such pro-forma projections.
 
"Tangible Net Worth" means total assets minus intangible assets (as defined
below) minus Senior Liabilities. For purposes of this definition, “intangible
assets” has the meaning under Generally Accepted Accounting Principles,
including, without limitation, the book value of goodwill, franchises, licenses,
non-competition agreements, patents, trademarks, trade names, copyrights,
service marks, and brand names, plus the amount of any accounts, notes, advances
and/or loans to affiliates, shareholders, and employees of the Borrowers shall
be subtracted from total assets.
 
“Threshold Amount” means $1,000,000.00.
 
-3-

--------------------------------------------------------------------------------


 
(c)   Section 1.7 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
1.7    Computation of Financial Covenants.
 
For purposes of computation of the financial covenants set forth in this
Agreement, such computation shall be (i) determined by Bank as of each
Quarter-End, based on the Compliance Certificate most recently delivered by
Borrower in accordance with the terms of this Agreement, and (ii) based on an
Annualized Rolling Period, if applicable.
 
(d)   Section 2.4 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
2.4    Interest Rate. Interest on the Loan shall be calculated as follows:
 
(A)    During the entire term of the Note, except with respect to LIBOR Rate
Borrowings, the outstanding principal balance of the Note shall bear interest at
the Base Rate, to fluctuate daily with any change in the Base Rate.
 
(B)    A Borrower's Representative may from time to time deliver to Bank (i) a
30-Day LIBOR Rate Notice, in which case the applicable LIBOR Rate Borrowing
shall bear interest at the applicable 30-Day Adjusted LIBOR Rate during the
applicable 30-Day LIBOR Rate Interest Period, (ii) a 60-Day LIBOR Rate Notice,
in which case the applicable LIBOR Rate Borrowing shall bear interest at the
applicable 60-Day Adjusted LIBOR Rate during the applicable 60-Day LIBOR Rate
Interest Period, (iii) a 90-Day LIBOR Rate Notice, in which case the applicable
LIBOR Rate Borrowing shall bear interest at the applicable 90-Day Adjusted LIBOR
Rate during the applicable 90-Day LIBOR Rate Interest Period or (iv) a Daily
LIBOR Rate Notice, in which case the applicable LIBOR Rate Borrowing shall bear
interest at the applicable Daily Adjusted LIBOR Rate thereafter until another
notice is delivered with respect to the Interest Rate. Following the expiration
of any applicable LIBOR Rate Interest Period, if a Borrower's Representative
shall not have timely and properly delivered a Base Rate Notice or a LIBOR Rate
Notice for a LIBOR Rate Interest Period to commence as of the expiration of the
applicable expiring LIBOR Rate Interest Period, then any LIBOR Rate Borrowing
shall bear interest at the Daily Adjusted LIBOR Rate thereafter until another
notice is delivered with respect to the Interest Rate.
 
(e)    Section 4.6 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
 4.6    Indemnification. If Borrower makes any payment of principal with respect
to any portion of the Loan not bearing interest at the Base Rate or Daily
Adjusted LIBOR Rate on any other date than the last day of an interest period
applicable thereto, or if Borrower fails to borrow the Loan after notice has
been given to Bank to borrow at the 30-Day Adjusted LIBOR Rate, the 60-Day
Adjusted LIBOR Rate or the 90-Day Adjusted LIBOR Rate in accordance with this
Agreement, or if Borrower fails to make any payment of principal or interest in
respect of the Loan when due, Borrower shall reimburse Bank on demand for any
resulting loss or expense incurred by Bank, including without limitation any
loss incurred by Bank in obtaining, liquidating or employing deposits from third
parties, whether or not Bank shall have funded or committed to fund the Loan. A
statement as to the amount of such loss or expense, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to Borrower, shall be
conclusive and binding for all purposes absent manifest error in computation.
Calculation of all amounts payable to Bank under this Section shall be made as
though Bank shall have actually funded or committed to fund the portion of the
Loan so prepaid or not borrowed through the purchase of an underlying deposit in
an amount equal to the amount of the Loan in the relevant market and having a
maturity comparable to the related interest period and through the transfer of
such deposit to a domestic office of Bank in the United States; provided,
however, that Bank may fund the Loan in any manner it sees fit and the foregoing
assumption shall be utilized only for the purpose of calculation of amounts
payable under this Section.
 
-4-

--------------------------------------------------------------------------------


 
(f)    A new Section 7.1(C)(6) of the Credit Agreement is hereby added in its
entirety as follows:
 
(6) Not later than the sixtieth (60th) day after the commencement of each fiscal
year, deliver Projections (as hereinafter defined) to Bank for the Borrowers and
their Subsidiaries for such fiscal year. "Projections" means forecasted
consolidated and consolidating (i) balance sheets prepared on an annual basis,
(ii) profit and loss statements prepared on a month by month basis, and (iii)
cash flow statements prepared on an annual basis, all prepared on a consistent
basis with Borrowers’ historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
Accordingly, (i) the word “and” at the end of Section 7.1(C)(4) is deleted and
(ii) the period at the end of Section 7.1(C)(5) is deleted and in its place is
substituted “; and”.
 
(g)    Section 7.3(A) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
 (A)   Ratios. During the term of this Agreement, Borrowers will maintain or
cause to be maintained, tested as of the end of each fiscal quarter:
 
 (1)    A ratio of Senior Liabilities to Tangible Net Worth of not more than 0.5
to 1.0;
 
 (2)    Fixed Charge Coverage Ratio of not less than 1.25 to 1.0; and
 
 (3)    Liquid Assets of not less than the following amounts during the
following periods:
 


 Period
 
 Amount of Liquid Assets
 
 From the Third Amendment Date through and including June 30, 2007
 
 $15,000,000
 
 From July 1, 2007 through and including June 30, 2008
 
 $17,500,000
 
 From July 1, 2008, and thereafter
 
 $20,000,000
 

 
-5-

--------------------------------------------------------------------------------


 
(h)   Section 7.3(E) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
(E)    Capital Expenditures. Borrowers will not make, incur, create, or assume
any Capital Expenditures (other than that portion of Permitted Acquisitions
consisting of Capital Expenditures) exceeding the aggregate amount of
$10,000,000 in any fiscal year.
 
(i)    Exhibit A to the Credit Agreement is amended and restated in its entirety
as Exhibit A to this Amendment.
 
3.     Conditions Precedent. This Amendment shall not be effective unless and
until each of the parties hereto has executed and delivered this Amendment.
 
4.     Representations and Warranties. As a material inducement to Bank to
modify and amend the terms of the Credit Agreement as aforesaid, each Borrower
represents and warrants to Bank that:
 
(a)    This Amendment constitutes the valid and legally binding obligation of
each Borrower enforceable in accordance with its respective terms and does not
violate, conflict with, or constitute any default under any law or regulation
binding on or applicable to either Borrower, either Borrower’s articles, bylaws,
or any mortgage, lease, credit, loan agreement, contract, or other instrument
binding upon or affecting either Borrower;
 
(b)    All representations and warranties contained in the Loan Documents are
true and complete as of the date hereof in all material respects, excluding any
representations or warranties which by their terms are limited to a specific
date;
 
(c)    No Event of Default or event that, with the passage of time or the giving
of notice (or both) would constitute an Event of Default, under the Loan
Documents has occurred and is continuing as of the date hereof; and
 
(d)    No setoffs, defenses, claims, recoupments, or counterclaims on the part
of either Borrower to payment or performance of the Obligations exists as of the
date hereof.
 
5.     Miscellaneous.
 
(a)    Borrowers agree to pay or reimburse Bank for all expenses incurred by
Bank in connection with the negotiation, preparation, and execution of this
Amendment, including, without limitation, fees and expenses of Bank’s counsel.
 
(b)    Notwithstanding any provision of the Credit Agreement or Note to the
contrary, whenever any installment of principal of, or interest on, the Loans or
other amount due under the Loan Documents, as amended, becomes due and payable
on a day which is not a Business Day, the maturity thereof shall be extended to
the next succeeding Business Day (unless such next succeeding Business Day does
not fall within the same calendar month, in which case the maturity thereof
shall be shortened to the immediately preceding Business Day). In the case of
any extension in the time for payment of any installment of principal, interest
shall be payable thereon at the rate per annum determined in accordance with the
Loan Documents, as amended, during such extension.
 
-6-

--------------------------------------------------------------------------------


 
(c)    BORROWER AGREES THAT WITH RESPECT TO ANY CLAIM OF BORROWER ARISING UNDER
THE CREDIT AGREEMENT, AS AMENDED, OR ANY OTHER LOAN DOCUMENT, IN NO EVENT SHALL
BORROWER HAVE A REMEDY OF, OR SHALL BANK BE LIABLE FOR, INDIRECT, SPECIAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND BORROWER WAIVES ANY RIGHT OR
CLAIM TO SUCH DAMAGES BORROWER MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH THE LOANS OR THE LOAN DOCUMENTS, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIAL PROCESS OR OTHERWISE.
 
6.    No Novation. The execution and delivery of this Amendment shall not be
interpreted or construed as, and in fact does not constitute, a novation,
payment, or satisfaction of all or any portion of the Loans; rather, this
Amendment is strictly amendatory in nature.
 
7.    Document Protocols. This Amendment shall be governed by the terms set
forth in Articles X and XI of the Credit Agreement, which are incorporated
herein by reference.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
-7-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrowers have executed this Amendment under seal as of the
date first above written, with the intention that this Amendment take effect as
an instrument under seal.


                                                    BORROWERS:

 
                                                    THERAGENICS CORPORATION
 
                                                    By: /s/ Francis J. Tarallo
                                                    Name: Francis J. Tarallo
                                                    Title: Chief Financial
Officer




                                                    C.P. MEDICAL CORPORATION
 
                                                    By: /s/ Lynn M. Rogers
                                                    Name: Lynn M. Rogers
                                                    Title: Secretary and
Treasurer


 
 
-8-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Bank has executed this Amendment under seal as of the date
first above written, with the intention that this Amendment take effect as an
instrument under seal.


 
                                                    BANK:


                                                    WACHOVIA BANK, NATIONAL
ASSOCIATION,
                                                    successor by merger to
SouthTrust Bank
 
                                                    By: /s/ Stephen Brothers
                                                    Name: Stephen Brothers
                                                    Title: Vice President








 
 
-9-

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING _______________
 
       To:   Wachovia Bank, National Association
            171 17th St., 7th Floor
            Atlanta, GA 30363


Pursuant to that certain Credit Agreement, dated as of October 29, 2003 (as
amended from time to time, the "Credit Agreement", capitalized terms used herein
as therein defined), between THERAGENICS CORPORATION, a Delaware corporation and
the other “Borrowers” thereto (collectively, the "Borrower"), and WACHOVIA BANK,
NATIONAL ASSOCIATION (the "Bank"), the undersigned submits this Compliance
Certificate and certifies that the covenants and financial tests described in
the Credit Agreement are as follows:


I.    Financial Statements and
Reports                                             Compliance
 
                                                                 (Please
Indicate)
A.    Annual CPA audited, Fiscal Year-End financial
 
        statements within 120 days after each Fiscal
Year-End                                      Yes         No
 
B.    Quarterly unaudited financial statements within 45 days
 
                after each
Quarter-End                                                         Yes        
 No
 
II.    Senior Liabilities to Tangible Net Worth
 
Maximum of 0.5 to 1.0 allowed.
 
As of the Quarter ending _______________
 
$_________   /$__________ =
________                                          Yes         No
 
Senior Liabilities          TNW        Ratio
 
 
 
-10-

--------------------------------------------------------------------------------


 
III.    Fixed Charge Coverage Ratio
 
 Minimum of 1.25 to 1.0 allowed.
 
 As of the Quarter ending _______________
 
 $____________
 
 /$____________
 
 = ____________
 
Yes
 
No
 
 earnings before interest, taxes,
 depreciation and amortization, plus
 rent and lease expense minus
 Capital Expenditures minus
 Restricted Payments
 
 Fixed Charges
 
Ratio
 
   

 
 
IV.    Liquid Assets
 
 Period
 
 Minimum Amount of Liquid Assets
 
 From the Third Amendment Date through and including June 30, 2007
 
 $15,000,000
 
 From July 1, 2007 through and including June 30, 2008
 
 $17,500,000
 
 From July 1, 2008, and thereafter
 
 $20,000,000
 

 
 
Actual Liquid Assets for this
 
reporting period equals
$_____________                                                    Yes      No
 
V.    Capital Expenditures
 
Maximum of $10,000,000 per fiscal year
 
Actual Capital Expenditures for this
 
reporting period equals
$_____________                                                     Yes       No
 
 
-11-

--------------------------------------------------------------------------------


 
A.    The undersigned has individually reviewed the provisions of the Credit
Agreement and a review of the activities of Borrower during the period covered
by this Compliance Certificate has been made in reasonable detail by or under
the supervision of the undersigned with a view to determining whether Borrower
has kept, observed, performed and fulfilled all of its obligations under the
Credit Agreement.
 
B.    Such review did not disclose, and I have no knowledge of, the existence of
any Default or Event of Default which has occurred and is continuing [except as
disclosed on the attachment hereto].
 
Executed this ______ day of __________________, 20___.
 
                                                    THERAGENICS CORPORATION
 
                                                    By:                                                                      
                                                    Its: 
 
  
 
 
-12-